Citation Nr: 0828306	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  98-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to higher initial evaluations for lumbar myositis 
secondary to lumbar strain (back disability), rated 10 
percent disabling from March 16, 1995, and 20 percent 
disabling from March 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to March 
1974 and from January 1991 to July 1991.  The veteran also 
had prior unverified service in the Army Reserves in November 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which granted service 
connection and assigned an initial rating of 10 percent.  An 
April 2007 rating decision increased the veteran's rating to 
20 percent, effective March 12, 2007.  The Board remanded the 
claim for additional development in August 2007 and September 
2004.


FINDINGS OF FACT

1.  Prior to December 8, 2004, the veteran's experienced 
lumbosacral strain with muscle spasms on extreme forward 
bending, but not recurring attacks, range of motion less than 
30 degrees, or ankylosis.

2.  From December 9, 2004, the veteran experienced symptoms 
compatible with sciatic neuropathy, required more than six 
weeks of bed rest over the previous twelve months, and 
experienced additional functional impairment due to his back 
disability, but there was no evidence of ankylosis.

3.  The medical evidence shows that that veteran's 
radiculopathy is not related to his service-connected back 
disability.


CONCLUSIONS OF LAW

1.  Prior to December 8, 2004, the veteran is entitled to an 
initial evaluation of 20 percent, but no higher.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective from Sept. 26, 2003), Diagnostic Code 
5293 (effective from Sept. 23, 2002 to Sept. 25, 2003), 
Diagnostic Code 5292 & 5295 (effective prior to Sept. 26, 
2003).

2.  From December 9, 2004, the veteran is entitled to an 
initial evaluation of 70 percent, but no higher.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 30155, 
3.321, 3.400, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (effective from Sept. 26, 2003), 
Diagnostic Code 5293 (effective from Sept. 23, 2002 to Sept. 
25, 2003), Diagnostic Code 5292 & 5295 (effective prior to 
Sept. 26, 2003).  §§ 3.155, 3.400


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he is entitled to higher initial 
evaluations for a back disability.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the duty to notify was not satisfied prior to the 
initial decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2007, subsequent to the initial RO decision that is 
the subject of this appeal.  The letter informed him of what 
evidence was were required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  He 
was advised as to the new and old rating criterias under 
which his claim was to be evaluated.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in November 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was afforded multiple VA medical examinations, most recently 
in March 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Appeal for Higher Evaluations

The veteran argues that higher disability ratings are 
warranted.  The law provides that disability ratings are 
intended to compensate reductions in earning capacity as a 
result of the specific disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As this case involves the 
initial evaluations assigned for the service-connected 
cervical spine disorder, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the requirements of Fenderson.

At the outset, the Board notes that a March 2007 examiner 
found that symptoms due to the service-connected disability 
could not be distinguished from symptoms due to the non 
service-connected disabilities.  As such, the Board is 
obligated under the benefit-of-the-doubt doctrine to consider 
the whole of the veteran's symptoms in assigning an 
evaluation.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).

The veteran is currently rated under Diagnostic Code (DC) 
5237, which rated lumbosacral or cervical strain in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine.

Several versions of the spine regulations were in effect 
during this period.  Under the "old" regulations, a higher 
20 percent rating is warranted if there was moderate 
limitation of motion of the cervical spine; if there was 
moderate intervertebral disc syndrome with recurring attacks; 
or if there is lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Codes 5292, 
5293, 5295.  A 40 percent rating required evidence of 
intervertebral disc disease that was severely disabling with 
recurring attacks and intermittent relief.  A 60 percent 
necessitates evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  The Board must also consider additional 
functional impairment due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Amendments to the criteria governing the evaluation of spine 
became effective while the veteran's appeal was pending.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  The 
Board will not consider these regulatory amendments prior to 
their effective dates in September 2002 and September 2003.  
38 U.S.C.A. § 5110(g) (West 2002).  The amended, or "new", 
regulations provide that a 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 30 
percent evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent rating requires 
evidence of unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating for intervertebral 
disc syndrome requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 50 percent evaluation 
will be assigned with evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A 60 percent rating for 
intervertebral disc syndrome requires evidence of 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  A 100 percent rating 
requires evidence of unfavorable ankylosis of the entire 
spine.  In addition, associated objective neurological 
abnormalities can be evaluated separately.

1.  Rating Prior to December 8, 2004

The veteran was seen for a back strain in August 1992.  The 
veteran was seen for severe lumbar spasms in September 1992.  
A computed tomography (CT) scan showed a bulging disc but no 
stenosis or spondylolysis.  Radiologic examination was 
negative.  In January 1994,  the veteran was seen with lumbar 
spasms and possible discogenic disease.  In February 1994, 
radiologic examination of the spine showed lumbar 
straightening which could be due to muscle spasming.  A 
December 1994 examination found the veteran could not bend 
over fully due to severe lower back pain.  In March 1995, the 
veteran was seen for a history of back pain which was well-
controlled by treatment.  Range of motion was full in May 
1995.

The veteran attended a VA examination in April 1995.  Range 
of motion was as follows:  Forward flexion to 60 degrees, 
backward extension to 10 degrees, lateral flexion to 20 
degrees.  He was diagnosed with left L5 radiculopathy.  A CT 
scan in May 1995 was normal.

Radiologic examination in March 1997 showed minimal anterior 
lipping of L5, but an was otherwise unremarkable.  Radiologic 
examination in January 1998 revealed straightened lordosis 
suggestive of muscle spasms.  Disc spaces and alignment were 
preserved.  In January 1998 the veteran was prescribed seven 
days of bed rest.  Radiologic examination in May 2002 was 
normal.

The veteran attended a VA examination in July 2002.  He 
complained of a pinching-type pain in the buttocks and 
numbness down his legs.  He denied incontinence.  The veteran 
was still able to perform all activities of daily living.  
Range of motion was as follows:  Forward flexion to 70 
degrees, backward extension to 18 degrees, lateral flexion to 
25 degrees.  He was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  Spasms were noted.  
Neurological testing was normal.  Lumbar myositis secondary 
to lumbar strain was diagnosed.

In August 2002, the veteran was seen for chronic low back 
pain.  It was described as continuous and sharp.  He said 
that it caused trouble with waking and sitting.  The veteran 
attended a general VA examination in October 2002.  Chronic 
low back pain with degenerative joint disease was noted.  
Neurological testing was normal.  An arthritic bone survey 
indicated depression of the superior endplate of L2 and 
anterior spur formation at L5.  In June 2003, the veteran was 
seen for a chronic low back pain that radiated to both legs.

In October 2003, the veteran attended a VA examination.  He 
complained of pain radiating down his legs.  He described his 
back pain as constant and moderate.  He denied incontinence.  
The veteran reported using a walker to exercise for five 
minutes and using a lumboscaral corset for household chores.  
He could perform his job and his activities of daily living.  
Range of motion was as follows:  Forward flexion to 90 
degrees with pain after 60 degrees, backward extension to 22 
degrees, lateral flexion to 25 degrees.  Pain increased with 
repetitive motion.  He had tenderness and spasms.  
Neurological testing was normal.  Lumbar myositis was 
diagnosed.

The Board finds that, under the "old" criteria, the veteran 
is entitled to an evaluation of 20 percent during this time 
period under DC 5295, which rated lumbosacral strain.  There 
is evidence of lumbosacral strain with muscle spasms on 
extreme forward bending.  As early as September 1992, the 
veteran was seen for muscle spasms, a symptom regularly noted 
on subsequent back examinations.  In December 1994, he could 
not bend over fully due to severe lower back pain.  Although 
range of motion was full in May 1995, it was limited in prior 
and subsequent examinations.  In January 1998, the veteran 
was prescribed bed rest due to his back disability.  By 
October 2003, the veteran's pain was constant and moderate.  
Pain limited his range of motion and increased with 
repetition.  Tenderness and spasms were still being noted.

The veteran's back disability during this time period does 
not warrant a rating in excess of 20 percent.  In regards to 
the "old" criteria, although there is evidence of 
intervertebral disc syndrome, there is no evidence of 
recurring attacks.  The veteran was able to perform his job 
and activities of daily living.  While he reported pain, he 
did not indicate that he was experiencing more severe flare-
ups or attacks.  During the period in which the "new" 
criteria were in effect, range of motion was greater than 30 
degrees and there was no evidence of ankylosis.  There was no 
evidence during the period of incapacitating episodes, let 
alone incapacitating episodes requiring bed rest, such that a 
rating for intervertebral disc syndrome under DC 5243 is 
warranted.  The rating assigned to the veteran already 
encompasses pain and functional impairment, meaning an 
additional rating under DeLuca is not warranted.  As such, 
the veteran is entitled to a 20 percent rating, but no 
higher.

2.  Rating from December 9, 2004

The veteran attended a December 2004 VA examination.  He 
complained of radiating pain, numbness, cramps, and loss of 
sensation, particularly in the left leg.  He denied fecal or 
urinary incontinence.  Low back pain was constant and 
moderate to severe in intensity.  Pain was precipitated by 
various activities such as painting the house and washing his 
car, and alleviated by medication, bed rest, or rest on the 
floor.  No assistive devices for ambulation were needed, 
though he used a thoracolumbar brace.  He could walk for ten 
to fifteen minutes.  His activities of daily living were 
impacted by the disability.  In particular, he had difficulty 
grooming and undressing.  He could drive but he could not 
engage in his usual recreational activities.  The veteran 
complained of pain running down both legs, frequent numbness 
of the left leg, and cramping in the left leg.

Thoracolumbar range of motion was as follows:  Forward 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, rotation to 45 degrees.  There was 
pain throughout the entire range of motion.  He was 
additionally limited by pain, fatigue, and weakness, but not 
lack of endurance.  The veteran reported ten to fifteen acute 
flare-ups of low back pain which functionally impaired him 
and lasted one to two days.  The flare-ups required complete 
bed rest, though the veteran was only verbally told on one 
occasion during the prior year to utilize bed rest for two 
weeks.  As the veteran was not working, he stated that he did 
not obtain medical certificates for the bed rest.  There were 
palpable lumbar spasms.  Some neurological abnormalities and 
mild muscle weakness were noted in the left leg.  No 
ankylosis or postural abnormalities were noted.  The veteran 
was diagnosed with lumbar myositis, bilateral lumbosacral 
radiculopathy, and a herniated L4-L5 disc with degenerative 
discs at L5-S1.  The examiner stated that the veteran's 
service-connected back disability was overshadowed by the far 
more serious lumbar discogenic disease.

A magnetic resonance imaging report from December 2006 
indicated degenerative changes in the lumbar spine, disc 
herniation, disc protrusion, and narrowing of the neural 
foramina.

The veteran attended a VA examination in March 2007.  A 
history of fatigue, decreased motion, stiffness, weakness, 
and pain was noted.  The pain was severe, lasted for hours, 
occurred daily, and radiated down his left leg.  It flared-up 
three to four days of the week at a time and occurred weekly.  
He laid on the floor, took medications, and could not do 
anything during flare-ups.  There was evidence of spasms, 
pain with motion, and tenderness.  His gait and spinal 
contour were normal.  Sensory examination showed no 
peripheral nerve problems.  Reflexes were hypoactive in the 
legs.  Range of motion was as follows:  Forward flexion to 50 
degrees, extension to 15 degrees, lateral flexion to 30 
degrees, rotation to 30 degrees.  There was pain throughout 
the entire range of motion.  Activities of daily living were 
severely limited or prevented entirely by the veteran's pain.  
The examiner found the veteran's degenerative joint disease 
and radiculopathy are less likely than not caused by his 
service-connected back disability.  The veteran's service-
connected disability was overshadowed by the more serious 
lumbar discogenic disease and lumbar radiculopathy.  However, 
the examiner could not state without resorting to mere 
speculation what percentage of the veteran's back problems 
were due to lumbar discogenic disease and lumbar 
radiculopathy versus the service-connected disability.

The Board finds that, under both the "old" and the "new" 
criteria, the veteran's symptoms during this time merit a 60 
percent rating.  In regards to the "old" criteria, at both 
the December 2004 and March 2007 examinations, the veteran 
exhibited symptoms which could be compatible with sciatic 
neuropathy.  Muscle spasms were palpable at both 
examinations.  The veteran reported pain that was constant, 
moderate, and severe in intensity, which suggests little 
relief.  In addition, in March 2007, the veteran reported of 
ten to fifteen acute flare-ups over the previous year, 
lasting three to four days at a time.  Thus, the "old" 
criteria for a 60 percent rating are satisfied.

Under the "new" criteria for rating intervertebral disc 
syndrome, the veteran's symptoms during this time period 
merit a 60 percent rating, as in March 2007 the veteran 
reported ten to fifteen acute flare-ups over the previous 
year, lasting three to four days at a time.  This would 
equate to around six months of incapacitation.  Although the 
veteran was not officially prescribed bed rest, he stated 
that certificates from his physician were not obtained since 
he was not employed.  He also had previously stated in 
December 2004 that his flare-ups required complete bed rest.  
Further, the veteran is certainly competent to testify as to 
his own symptoms, such as his inability to do anything during 
flare-ups.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  As such, the "new" criteria for a 60 percent 
rating are also satisfied as of December 2004, as this date 
is the date when it can be determined that the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 
3.400(o)(2).

The veteran's back disability during this time period does 
not warrant a rating in excess of 60 percent.  The next 
highest rating for a back disability is a 100 percent, which 
requires evidence of unfavorable ankylosis.  As there is no 
evidence of ankylosis anywhere in the claims file, a 100 
percent rating is not warranted.

Both VA examinations during this period noted pain throughout 
the veteran's range of motion.  The March 2007 examination 
also noted that the veteran's activities of daily living were 
either severely limited or prevented by the veteran's pain.  
The Board finds that those DeLuca factors support the grant 
of an additional 10 percent rating, for a total of 70 percent 
under DC 5243.

In addition, at no time during the appeals period is a 
separate rating for neurological abnormalities merited.  The 
veteran has exhibited neurological abnormalities in his left 
leg, as noted at the December 2004 examination.  However, the 
March 2007 examiner found that any radiculopathy the veteran 
was experiencing was less likely than not due to the service-
connected back disability.  As this symptom is 
distinguishable from those related to the veteran's service-
connected back disability, the veteran is not entitled to a 
separate rating for neurological abnormalities.  See 
Mittleider, supra.

The preponderance of the evidence is against ratings higher 
than those assigned above.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim is granted to this 
extent only.


ORDER

An increased initial evaluation of 20 percent is granted from 
March 16, 1995, to December 8, 2004.

An increased initial evaluation of 70 percent is granted from 
December 9, 2004.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


